UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2007 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to SYNTEC BIOFUEL INC. (Exact name of registrant as specified in its charter) Washington 333-47514 91-2031335 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) Suite 206 - 388 Drake Street Vancouver, British Columbia, Canada V6B 6A8 (Address of principal executive offices) (Zip Code) Issuer’s telephone number (including area code) (604) 648-2090 (Former name, former address and former fiscal year, if changed since last report) (Zip Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No £ Page 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to filed by Section 12, 13, or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by court. Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of common stock outstanding as of August 9, 2007 was 17,102,500. Transitional Small Business Disclosure Format: Yes o No x Page 2 SYNTEC BIOFUEL INC. (A Development Stage Company) FORM 10-QSB PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Balance Sheets 5 Statements of Operations 6 Statements of Cash Flows 7 Statement of Stockholders’ Deficit 9 Notes to Financial Statements 10 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 16 Item 3. CONTROLS AND PROCEDURES 17 PART II – OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 18 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 Item 3. DEFAULTS UPON SENIOR SECURITIES 18 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 18 Item 5. OTHER INFORMATION 18 Item 6. EXHIBITS AND REPORTS ON FORM 8-K 18 Page 3 Table of Contents Item 1.FINANCIAL STATEMENTS SYNTEC BIOFUEL INC. (A Development Stage Company) FINANCIAL STATEMENTS June 30, 2007 Unaudited -4- Table of Contents SYNTEC BIOFUEL INC. (A Development Stage Company) BALANCE SHEETS ASSETS June 30, December 31, 2007 2006 Unaudited Current Assets Cash $ 3,027 $ 15,356 Prepaid expenses 7,950 - 10,977 15,356 Equipment, net (Note 3) 2,037 2,397 $ 13,014 $ 17,753 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ 23,146 $ 12,317 Due to related party (Note 4) - 10,693 Notes payable (Note 5) 238,570 163,540 261,716 186,550 Commitments and Contingencies (Notes 1 and 5) Preferred stock: Authorized: 20,000,000 with a par value of $0.0001 Issued and outstanding: None - - Common stock: Authorized: 100,000,000 with a par value of $0.0001 Issued and outstanding: 17,102,500 (December 31, 2006:17,102,500) 1,710 1,710 Additional paid-in capital 133,227 133,227 Accumulated other comprehensive income 379 71 Deficit accumulated during the development stage (384,018 ) (303,805 ) (248,702 ) (168,797 ) $ 13,014 $ 17,753 SEE ACCOMPANYING NOTES -5- Table of Contents SYNTEC BIOFUEL INC. (A Development Stage Company) STATEMENTS OF OPERATIONS Unaudited March 15, 2000 (Date of Three months ended Six months ended Inception) to June 30, June 30, June 30, 2007 2006 2007 2006 2007 Revenue $ - $ - $ - $ - $ - Expenses Consulting fees 7,950 22,023 15,900 28,682 90,487 Depreciation 180 423 360 423 783 Filing fees 2,144 8,631 3,191 9,100 28,070 Interest expense 2,959 5,896 5,029 6,172 11,876 Management fees (Note 4) 18,728 2,801 37,328 5,529 88,713 Marketing 1,505 26,304 1,505 26,304 27,253 Office and miscellaneous 787 1,807 862 1,822 18,081 Professional fees 3,688 21,710 16,038 28,285 89,004 Rights and licenses costs - - - 100 24,751 Write-down of website - 5,000 (37,941 ) (89,595 ) (80,213 ) (106,417 ) (384,018 ) Net loss $ (37,941 ) $ (89,595 ) $ (80,213 ) $ (106,417 ) $ (384,018 ) Basic and diluted loss per share $ - $ - $ - $ - Weighted average shares outstanding – basic and diluted 17,102,500 17,102,500 17,102,500 17,101,133 SEE ACCOMPANYING NOTES -6- Table of Contents SYNTEC BIOFUEL INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS Unaudited March 15, 2000 Six months ended (Inception) to June 30, June 30, 2007 2006 2007 Cash flows from operating activities Net loss $ (80,213 ) $ (106,417 ) $ (384,018 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 360 423 783 Legal and organizational expenses - - 8,000 Rights and licenses costs - - 24,751 Share subscriptions receivable - - 575 Write-down of website - - 5,000 Changes in operating assets and liabilities: Prepaid expenses (7,950 ) (8,710 ) (7,950 ) Accounts payable and accrued liabilities 10,829 24,108 23,146 Amounts due to related parties (10,693 ) (18,234 ) - Accrued interest on notes payable 5,030 6,248 13,070 Net cash used in operating activities (82,637 ) (102,582 ) (316,643 ) Cash flows from investing activities Purchase of equipment - (2,820 ) (2,820 ) Rights and licenses - - (1 ) Website cost - - (5,000 ) Net cash used in investing activities - (2,820 ) (7,821 ) Cash flows from financing activities Increase in share capital - 1,250 101,612 Proceeds from notes payable 70,000 100,000 225,500 Net cash provided by financing activities 70,000 101,250 327,112 Effect of exchange rates on cash 308 (1,897 ) 379 Net increase (decrease) in cash (12,329 ) (6,049 ) 3,027 Cash, beginning of period 15,356 44,307 - Cash, end of period $ 3,027 $ 38,258 $ 3,027 SEE ACCOMPANYING NOTES -7- Table of Contents SYNTEC BIOFUEL INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (continued) Unaudited March 15, 2000 (Date of Six months ended Inception) June 30, June 30, 2007 2006 2007 Cash paid for: Income taxes $ - $ - $ - Interest $ - $ - $ - Non-cash financing activities An aggregate of 4,323,000 common shares issued at fair values of $0.01 to $0.025 per share net of a deemed dividend of $10,250 $ - $ - $ 33,325 SEE ACCOMPANYING NOTES -8- Table of Contents SYNTEC BIOFUEL INC. (A Development Stage Company) STATEMENT OF STOCKHOLDERS’ DEFICIT Deficit Accumulated Accumulated Additional Other During the Common Stock Paid-in Comprehensive Development Number Amount Capital Income (Loss) Stage Total Balance, December 31, 2005 17,100,000 $ 1,710 $ 131,977 $ 610 $ (112,724 ) $ 21,573 Stock issued as a privateplacement at a fair value of $0.50 per share 2,500 – 1,250 – – 1,250 Foreign currency translation adjustment – – – (539 ) – (539 ) Net loss – (191,081 ) (191,081 ) Balance, December 31, 2006 17,102,500 1,710 133,227 71 (303,805 ) (168,797 ) Foreign currency translation adjustment – – – 308 – 308 Net loss – (80,213 ) (80,213 ) Balance, June 30, 2007 (Unaudited) 17,102,500 $ 1,710 $ 133,227 $ 379 $ (384,018 ) $ (248,702 ) SEE ACCOMPANYING NOTES -9- Table of Contents SYNTEC BIOFUEL INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS June 30, 2007 Unaudited Note 1 Basis of Presentation The foregoing unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Regulation S-B as promulgated by the Securities and Exchange Commission ("SEC"). Accordingly, these financial statements do not include all of the disclosures required by generally accepted accounting principles for complete financial statements. The accompanying unaudited financial statements and related notes should be read in conjunction with the audited financial statements and the Form 10-KSB of the Company for the year ended December 31, 2006. In the opinion of management, the unaudited interim financial statements furnished herein include all adjustments, all of which are of a normal recurring nature, necessary for a fair statement of the results for the interim period presented. The results of operations for such periods are not necessarily indicative of the results expected for a full year or for any future period. Note 2 Nature and Continuance of Operations Syntec Biofuel Inc. (the “Company”) was incorporated in the State of Washington on March 15, 2000.On April 7, 2006, the Company entered into a purchase and assignment agreement (the “Purchase Agreement”) with Syntec Biofuel Inc. ("Syntec Canada"), a Canadian company located in Burnaby, British Columbia, Canada, to acquire all its assets including the intellectual property relating to the development of a catalyst that would convert biomass into ethanol (an additive to gasoline). The Purchase Agreement was subject to the Company raising a minimum of $500,000 prior to September 12, 2006 or the ownership of assets would be assigned back to Syntec Canada. On September 12, 2006, the Company was unable to raise the required minimum amount of capital and the pending transaction with Syntec Canada was terminated. At the Annual General Meeting on July 13, 2006, the shareholders of the Company ratified the Purchase Agreement and the decision to change the Company’s name to Syntec Biofuel Inc. from NetCo Investments Inc. effective July 27, 2006. The Company is in the development stage and intends to continue its existing business plan of attempting to sell and market via the internet and commissioned sales agents,high-quality vitamins and homeopathic supplements with pre-packaged vacuum packed frozen foods in meal sized portions for consumption by domesticated household animals, i.e.; dogs and cats (“Pets”) under the ‘VitaBeast Foods’ label. These interim financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which assumes that the Company will be able to meet its obligations and continue its operations for its next fiscal year.Realization values may be substantially different from carrying values as shown and these financial statements do not give effect to adjustments that would be necessary to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going concern.At June 30, 2007, the Company had not yet achieved profitable operations, has accumulated losses of $384,018 since its inception and expects to incur further losses in the development of its business, all of which casts substantial doubt about the Company’s ability to continue as a going concern. -10- Table of Contents SYNTEC BIOFUEL INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS June 30, 2007 Unaudited Note 2 Nature and Continuance of Operations (continued) The Company’s ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management has no formal plan in place to address this concern but considers that the Company will be able to obtain additional funds by equity financing and/or related party advances; however there is no assurance of additional funding being available.Since inception, the Company has funded operations through common stock issuances and related party loans in order to meet their strategic objectives. Note 3 Equipment Equipment consisted of the following at: June 30, 2007 (Unaudited) December 31, 2006 Computer hardware $ 2,820 $ 2,820 Less: accumulated depreciation (783 ) (423 ) $ 2,037 $ 2,397 Note 4 Related Party Transactions The Company incurred the following expenses charged by related companies and the directors of the Company: Six months ended June 30, 2007 2006 Consulting fees $ - $ 9,439 Management fees 37,328 5,529 $ 37,328 $ 14,968 As at June 30, 2007, the company had $nil (2006 - $8,456) owed to a director of the Company. The amounts owing were unsecured, non-interest bearing and have no set terms of repayment. -11- Table of Contents SYNTEC BIOFUEL INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS June 30, 2007 Unaudited Note 5 Notes Payable On August 31, 2006, the Company entered into an assignment agreement with Iris International Holdings Limited ("Iris") whereby the Company assigned to Iris: · $94,461 of its promissory notes and $14,039 of loans made to Syntec Canada to reduce the debt due by the Company to Iris from $250,000 to $141,500. Promissory notes owed to Iris were as follows: a) On May 25, 2006, the Company received a loan of $100,000 from Iris. The promissory note is unsecured and bears interest at 5% per annum. Repayment of the principal and accrued interest is extended and payable by the Company on June 30, 2007. On August 31, 2006, the assignment agreement reduced this loan to $nil. b) On July 26, 2006, the Company received a loan of $65,000 from Iris. The promissory note is unsecured and bears interest at 5% per annum. Repayment of the principal and accrued interest is extended payable by the Company on June 30, 2007. On August 31, 2006, the assignment agreement reduced this loan to $56,500. c) On September 28, 2006, the Company received a loan of $85,000 from Iris. The promissory note is unsecured, bears interest at 5% per annum. Repayment of the principal and accrued interest is extended payable by the Company on June 30, 2007. If the Company is not able to repay the outstanding principal balances on these loans upon maturity, Iris has the option to demand payment in common shares of the Company at the market price less a 10% discount which would represent approximately 1,050,000 shares at June 30, 2007. As of June 30, 2007, the Company had received loans totaling $84,000 from Hokley Limited (“Hokley”) as follows: a) On August 4, 2004, the Company received $4,000 from Hokley. The promissory note is unsecured, bears interest at 8% per annum and carries a loan fee equal to 10% of the principal balance. Repayment of the principal, accrued interest and loan fee is payable by the Company on August 4, 2007. b) On September 24, 2004, the Company received $5,000 from Hokley. The promissory note is unsecured, bears interest at 10% per annum and carries a loan fee equal to 10% of the principal balance. Repayment of the principal, accrued interest and loan fee is payable by the Company on October 24, 2007. c) On December 23, 2004, the Company received $5,000 from Hokley. The promissory note is unsecured, bears interest at 10% per annum and carries a loan fee of 10%. Repayment of the principal, accrued interest and loan fee is payable by the Company on October 23, 2007. -12- Table of Contents SYNTEC BIOFUEL INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS June 30, 2007 Unaudited Note 5 Notes Payable (continued) d) On February 26, 2007, the Company received $40,000 from Hokley. The promissory note is unsecured, bears interest at 5% per annum. Repayment of the principal, accrued interest and loan fee is payable by the Company on February 26, 2007. e) On May 28, 2007, the Company received $30,000 from Hokley. The promissory note is unsecured, bears interest at 5% per annum. Repayment of the principal, accrued interest and loan fee is payable by the Company on February 26, 2007. Included in the notes payable balance at June 30, 2007 is accrued interest and loan fees of $13,070. Note 6 Subsequent Event In July 18, 2007, the Company received an additional $30,000 from Hokley. The promissory note is unsecured and bears interest at 5% per annum. The principal and accrued interest is payable by the Company on July 18, 2008. -13- Table of Contents SYNTEC BIOFUEL INC. (A Development Stage Company) QUARTERLY REPORT (SEC FORM 10-QSB) OVERVIEW Our primary business objective is to market high-quality vitamins, homeopathic supplements and pre-packaged vacuum packed raw foods, in meal sized portions, for domesticated household animals i.e. dogs and cats, via the Internet and commissioned sales agents. We are doing business as VitaBeast Foods and have started to market these products on-line under the VitaBeast Foods label. We will be applying to trademark the name VitaBeast Foods. We are marketing our product in Vancouver, Canada in order to facilitate easy delivery of our product. As soon as any and all defects have been identified and fixed, we will expand our geographic market. The URL www.vitabeast.com is owned by the Company and customers place their orders, via the website, and will have their delivery couriered directly to their address. All financial transactions will be handled by VitaBeast’s Visa and Mastercard merchant account. The VitaBeast Webmaster will download e-mail orders several times a day, check for payment and then submit the product order. VitaBeast uses e-commerce advertising such as banner ads on major servers and websites, use affiliate marketing as well as trying to insure that all major search engines display VitaBeast on their search pages as a choice for healthy pet foods and homeopathic supplements. Sales will also be implemented by commissioned sales agents. Sales agents will be paid a commission of 10% of the selling price of the VitaBeast product they sell.The company has had very little success in marketing the product on line and is contemplating doing a mail out to expose the service Vitabeast.com can offer. There are also a substantial number of established pet food providers that are advertising on Television which is making it very difficult to compete with. There are also local land based pet food stores that are offering pet foods via the internet. Background on VitaBeast.com and Suppliers We ascertained that there was a large and untapped market for vitamin and homeopathic supplements, as well as prepared fresh frozen raw pet foods.We found that many pet owners were in favor of changing their pet’s diets to one of fresh raw foods rather than dry treated food pellets and that most potential customers are working and that ordering over the Internet would have great convenience appeal. VitaBeast has initially started out with two providers: a) Amore Foods Ltd., who is the manufacturer and distributor of the prepared raw, fresh food meals for dogs and cats which they produce and freeze, including buffalo meat and bones in meal size portions. Amore Foods distribute as wholesalers. b) Adored Beast Veterinary Clinic will provide vitamins and supplements, until we are in a financial position to order in bulk directly from the distributors of vitamins and supplements. We will purchase vitamins and minerals from Adored Beast at cost, plus 10%. We do not have a written long-term agreement with either provider but the basic product is available from other sources and we, therefore, are not concerned about providers. VitaBeast retained a marketing consultant to provide an initial consultation and preliminary marketing plan for the Company. VitaBeast’s www.vitabeast.com, has been fully functional since June 15, 2004. VitaBeast has been advertising on-line but has not yet been successful in selling products. -14- Table of Contents Competition The electronic commerce industry is rapidly evolving and intensely competitive, and we expect competition to intensify in the future. Barriers to entry are minimal and current and new competitors can launch sites at a relatively low cost. In addition, the fresh raw foods, vitamin and supplement products for pets have no clear, dominant leader. Our competitors can be divided into several groups including: Ÿ traditional pet stores which sell packaged dry pet food as well as vitamins, supplements, minerals and alternative health products; Ÿ traditional veterinary clinics will be a constant competitor to VitaBeast; Ÿ the online retail initiatives of several traditional pet food, vitamins, supplements, minerals and alternative health products retailers; Ÿ independent online retailers specializing in pet foods, vitamins and supplements; and Ÿ mail-order and catalogue retailers of pet food, vitamins, supplements, minerals and alternative health products. Many of ourpotential competitors have longer operating histories, larger customer or user bases, greater brand recognition and significantly greater financial, marketing and other resources than we do. These competitors include multi-store/franchised big box pet product retailers as well as smaller “mom and pop” retail pet stores. In addition, an online retailer may be acquired by, receive investments from, or enter into other commercial relationships with, larger, well-established and well-financed companies as use of the Internet and other electronic services increases. Competitors have and may continue to adopt aggressive pricing or inventory availability policies and devote substantially more resources to website and systems development than we do. Increased competition may result in reduced operating margins and loss of market share. VitaBeast believes that the principal competitive factors in its’ markets are: § Ability to attract and retain customers by offering: a) convenience of ordering over the Internet and home delivery; and b) high quality fresh frozen raw foods in meal sized portions, high quality low cost vitamins and homeopathic supplements for the sole use of pets. § Salespeople working on a commission basis to sell product directly to the consumer. § Unique Product:VitaBeast’s products are a healthy alternative to the typical dry and tinned pet foods. It is management’s opinion that pet owners are becoming more aware of the value of feeding their pets healthy fresh raw food product rather than pre-packaged dry foods. § Quality and responsiveness of customer service: By utilizing the VitaBeast website, www.vitabeast.com, customers can order directly and inquire about special vitamin and supplement needs. With little difficulty, our online competitors can duplicate many of the products or services offered on the VitaBeast web site. -15- Table of Contents Item 2. MANAGEMENTS’ DISCUSSION AND ANLAYSIS OR PLAN OF OPERATIONS Plan of Operations The following discussion contains certain forward-looking statements that are subject to business and economic risks and uncertainties, and our actual results could differ materially from those forward-looking statements. The following discussion regarding our financial statements should be read in conjunction with the financial statements and notes thereto. We have not currently generated any revenue from operations and do not expect to report any significant revenue from operations until our marketing efforts mature. Even after the sale of our product, there can be no assurance that we will generate positive cash flow and there can be no assurances as to the level of revenues, if any, that we may actually achieve from the VitaBeast website. Since inception, we have funded operations through common stock issuances, related and non-related party loans in order to meet our strategic objectives.However, there can be no assurance that we will be able to obtain further funds to continue with our efforts to establish a new business. As the shareholders are aware, we attempted to acquire the assets of Syntec Canada in July 2006 and were unable to consummate a deal as the subject condition of raising $500,000 was not met. We are currently in discussion with Monitilla Capital Inc. (“Montilla”), a company that acquired the assets from Syntec Canada in November 2006, to purchase the assets including the intellectual property from Montilla in exchange for our common shares. If Montilla agrees to a sale, we will have to raise working capital of $3 million to pursue the development of the catalysts that Montilla has been working on, until commercialization, which is estimated to take another 18 months. We expect to continue to incur substantial losses in our efforts to establish a new business. We are a development stage company. In a development stage company, management devotes most of its activities to establishing a new business. As of June 30, 2007, we had a working capital deficit of $250,739. We are in immediate need of further working capital and are considering options with respect to financing in the form of debt, equity or a combination thereof. CRITICAL ACCOUNTING POLICIES AND ESTIMATES We have adopted various accounting policies that govern the application of accounting principles generally accepted in the United States of America in the preparation of our financial statements which requires us to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Although these estimates are based on our knowledge of current events and actions we may undertake in the future, they may ultimately differ from actual results. Certain accounting policies involve significant judgments and assumptions by us, which have a material impact on our financial condition and results.Management believes its critical accounting policies reflect its most significant estimates and assumptions used in the presentation of our financial statements.Our critical accounting policies include debt management and accounting for stock-based compensation.We do not have off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as "special purpose entities". RESULTS OF CONTINUING OPERATIONS Six months ended June 30, 2007 compared to the six months ended June 30, 2006: The Company had no revenue for the six months ended June 30, 2007 and 2006. The total expenses decreased to $80,213 in 2007 from $106,417 in 2006. In 2007, the Company incurred consultant and management fees of $53,228 as compared to $34,211 in 2006 as new consultants were hired to manage our administration functions. Filing fees decreased to $3,191 in 2007 as compared to $9,100 in 2006 as a result of lesser number of regulatory filings. Professional fees decreased to $16,038 in 2007 as compared to $28,285 in 2006 primarily from decreases in our legal fees. Our net loss per share remained at $nil for 2007 and 2006. -16- Table of Contents FINANCIAL CONDITION AND LIQUIDITY Our cash position was $3,027 at June 30, 2007 and was $15,356 at December 31, 2006. Our working capital deficit at June 30, 2007 was $250,739 as compared to 171,194 at December 31, 2006. The Company's ability to continue as a going concern and fund operations through the remainder of 2007 is contingent upon its ability to raise funds through equity or debt financing. The Company has arranged loans from third party lenders in order to fund the ongoing operations of the business. These loans have been secured by way of promissory notes. Item 3. CONTROLS AND PROCEDURES The Company carried out an evaluation of the effectiveness of the design and operation of the Company's disclosure controls and procedures as of June 30, 2007. Based on that evaluation, the Chief Executive Officer concluded that the Company's disclosure controls and procedures are effective in ensuring that information required to be disclosed in the reports the Company files under the Exchange Act are recorded, processed and reported as required. -17- Table of Contents PART II – OTHER INFORMATION Item 1. Legal Proceedings None. Item 2. Changes in Securities and Use of Proceeds None. Item 3. Defaults upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5. Other Information. None. Item 6. Exhibits and Reports on Form 8-K Exhibit Number Description 2.1* On May 28, the Company filed 8K regarding Promissory Note 31.1 302 Certification for the Chief Executive Officer 32.1 906 Certification for the Chief Executive Officer *previously filed with SEC SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SYNTEC BIOFUEL INC. (Registrant) /s/ Michael Jackson Date: August 9, 2007 Michael Jackson Director, President/CEO -18-
